DETAILED ACTION
This action is a response to the application filed on 11/20/2019.
Claims 1-13 are pending.
Claims 1- are rejected.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2019 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
“production schedule acquisition part” in claim 1
“a time information acquisition part” in claim 1
“a schedule candidate calculation part” in claim 1
“a quality prediction model generation part” in claim 6
“a quality prediction part” in claim 8
“a search processing part” in claim 9
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation a-f shown above invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While Figure 7 depicts the "parts" as part of a "control unit" there is not sufficient structure to distinctly define the meats and bounds of the generic placeholder, "parts", in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea  without significantly more. 

Step 1
Under Step 1 of the USPTO’s eligibility analysis the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. Specifically, claims 12, recite a series of steps and, therefore they fall within a “process” and claims 1 and 13 recites “a program” for a computer and a system which falls under a machine. 

Revised Step 2A Prong One: Evaluate Whether The Claim Recites A Judicial Exception
Claim 1 recites:
: a production schedule acquisition  configured to acquire a production schedule of a 5product in a case where the product is produced at an initial condition of production speed; a time information acquisition  configured to acquire time information indicating a scheduled collection time; and a schedule candidate calculation  configured to: change the production speed from the initial condition within a range defined by a 10quality standard of the product, based on the time information; and calculate at least one candidate of the production schedule, the at least one candidate satisfying a first condition that a time difference between a deliverable time of the product and the scheduled collection time is in an acceptable range, the at least one candidate further satisfying at least one of a second condition that the 15deliverable time is earlier than the scheduled collection time or a third condition that the scheduled collection time is earlier than the deliverable time.

Claim 12 recites:
The method as shown in claim 1 above

Claim 9 recites:
The method as shown in claim 1 above

The limitations above, as drafted, are a process, under its broadest reasonable interpretation, covers performance of the limitation by people interacting with each other and performing function in their mind. For example, an employee at a factory may keep a physical or mental record of all incoming orders and then may assign orders based on their due date. Additionally, a supervisor may be aware of the different quality of products produced by machines and employees and may assign work accordingly.  

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by people interacting with each other and/or concepts performed in the human mind, then it falls within the “certain methods of organizing human activity” and/or “Mental Process” groupings of abstract ideas. 

Claims 2-11.  Accordingly, claim 1 recite an abstract idea. 

Revised Step 2A Prong Two: If The Claim Recites A Judicial Exception, Evaluate Whether The Judicial Exception Is Integrated Into A Practical Application

The 2019 PEG explains in its Summary that “a patent claim or patent application claim that recites a judicial exception is not “directed to” the judicial exception if the judicial exception is integrated into a practical application of the judicial exception.”
According to the 2019 PEG (footnotes removed): 
“Examiners evaluate integration into a practical application by: (a) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit, for example those listed below…. 

an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;…
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
an additional element effects a transformation or reduction of a particular article to a different state or thing;  and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

This is not an exclusive list, and there may be other examples of integrating the exception into a practical application.

The courts have also identified examples in which a judicial exception has not been integrated into a practical application:

an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea;
an additional element adds insignificant extra-solution activity to the judicial exception; and
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.”

Regarding claims 1, 12 and 13, the additional elements recited in the claims beyond the judicial exception appear to be:
Claim 1: “a part”
Claim 8: “a part”
Claim 9: “a computer” and “a part”

When taking the above considerations (see first four bullet points above), it is respectfully submitted that 

“a computer” and “a part”, does not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field (MPEP 2106.05(a)). Additionally, when considering the above “additional elements” as a whole there is no improvement in the function of a computer, an improvement to other technology or technical field (MPEP 2106.05(a)). Page 16 of applicant arguments submitted 02/11/2019 indicates that “the claimed recitations increase the efficiency of an item delivery system over prior art 
Nothing in the above additional elements implicitly or explicitly hints at a particular machine.  Specifically, “a computer” and “a part”,  amount to a particular machine or manufacture that is integral to the claim (unlike the Fourdrinier machine (which is understood in the art to have a specific structure comprising a headbox, a paper-making wire, and a series of rolls) that is arranged in a particular way in Eibel, or the particular antenna system having a particular type of antenna where details as to the shape of the antenna and the conductors were included as in Mackay Radio).  Further, neither “a computer” nor “a part” imposes meaningful limits on the claim, but are simply involved in extra-solution activities (MPEP 2106.05(b)). 
The “a computer” and “a part” were not computer elements performing a function that effects a transformation or reduction of a particular article to a different state or thing (“An "article" includes a physical object or substance, as changing to a different state or thing usually means more than simply using an article or changing the location of an article. … Purely mental processes in which thoughts or human based actions are "changed" are not considered an eligible transformation.” MPEP 2106.05(c)). 
Finally, “a computer” and “a part” “a computer” and “a part” do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e)).

The above identified additional elements simply add insignificant extra-solution activity to the judicial exception; and do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Therefore, regarding claims 1-13, the abstract idea is not integrated into a practical application and thus claims 1-13 are “directed to” a judicial exception. 


Step 2B: If The Claim Is Directed To A Judicial Exception, Evaluate Whether The
Claim Provides An Inventive Concept

The 2019 PEG further instructs: 

“…if a claim has been determined to be directed to a judicial exception under revised Step 2A, examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception
itself)….

While many considerations in Step 2A need not be reevaluated in Step 2B, examiners should continue to consider in Step 2B whether an additional element or combination of elements:

adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.”

Regarding the additional elements identified above: 

“a computer” and “a part”; that these additional elements, alone and in combination, are well-understood, routine and conventional activities in the field (See Berkheimer Memorandum). 
	
Each of the above references teaches the combination of elements, as there is an abundance of prior art, it is evident that the combination of the specified elements is routine and conventional.
Additionally: 
Computer - MPEP § 2106.05 (l)(B) explains “the supreme court analyzed claims to computer systems, computer readable media, and computer implemented methods” and found 
Memory (a part)- MPEP § 2106.05(d) (II) recites “elements that have been recognized by the courts as well-understood, routine, conventions” and includes “storing and retrieving information in memory”, thus it is understood that memory is a well-known structure.

	
A processor that executes instructions (a part)- MPEP § 2106.05(d)(I) indicates that “a microprocessor that performs mathematical calculation” can be considered a “generic computer components that perform merely generic computer functions”.

	
These additional elements do not add specific limitations or combination of limitations that are not well-understood, routine, conventional activity in the field.  They simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  
Therefore, the above elements, alone and in combination do not amount to significantly more than the exception itself, and thus claims 1-13 are ineligible under 35 USC § 101. 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, and 11-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2017/0185943 A1).

Regarding claim 1, Wang teaches A production schedule change system comprising (Figure 1): a production schedule acquisition part configured to acquire a production schedule of a 5product in a case where the product is produced at an initial condition of production speed (Paragraph [0020] “the various machine resources may be scheduled and operated according to a defined workflow. For instance, in a simplified example, a portion of a consumer good being produced may be painted at a first machine, transported by a second machine to another location, and assembled together with a second portion of the consumer good at a third machine”; Paragraph [0030] “the production schedule generator 102 may include an order handler 117 that is configured to access the production order database 116 and retrieve associated production order data for one or more received orders. As may be appreciated from the above description of the production order database 116, the order handler 117 may retrieve, for example, a quantity of products being ordered, a start time and deadline for the production thereof”; Paragraph [0037]; Paragraph [0054] “human individual human resources are characterized based on skill level, efficiency level, cost, and schedule availability”; Paragraph [0055] “machine resources database in which individual machine resources are characterized based on production level, machine availability, and cost, at least one machine resource sufficient to fulfill the production order may be retrieved”; Figure 1); a time information acquisition part configured to acquire time information indicating a scheduled collection time (Paragraph [0030] “the production schedule generator 102 may include an order handler 117 that is configured to access the production order database 116 and retrieve associated production order data for one or more received orders. As may be appreciated from the above description of the production order database 116, the order handler 117 may retrieve, for example, a quantity of products being ordered, a start time and deadline for the production thereof” (the deadline being the scheduled collection time); Figure 1; paragraph [0009]); and a schedule candidate calculation part configured to (Figure 1; Paragraph [0043]; Paragraph [0017] “a data analysis for predictive scheduling optimization for product production. As referenced above, the system 100 includes a production schedule generator 102 that is configured to access and analyze various types of data from one or more databases represented by a production repository 104, in order to generate a production schedule that optimizes use of available production resources”): change the production speed from the initial condition within a range defined by a 10quality standard of the product, based on the time information (Paragraph [0058] “the production schedule optimizer 124 utilizes an objective function for optimizing resulting production schedules in terms of profit obtained from the production orders being processed. As would be appreciated, the described examples are non-limiting, and other objective functions and optimization parameters may be used. For example, optimization may be performed with respect to completing production orders as quickly as possible, or with as high a quality as possible, or on other additional or alternative criteria”;  Paragraph [0064] “the executed schedule optimization provides decision-making support for determining techniques, including production schedules, for fulfilling the production order in a manner that satisfies relevant constraints, and meets thresholds required for completing the production order, such as profitability, timeliness, or quality”; paragraph [0068]; Paragraph [0047] “the machine resources verifier 122 may analyze the production order in question to determine a range of types of machines, or specific machines, that may be suitable for completing the production order. For example, a slower, less-operationally expensive machine may or may not be preferable to a higher cost, higher speed (or higher reliability) machine”); and calculate at least one candidate of the production schedule (Figure 1; Paragraph [0043]; Paragraph [0017] “a data analysis for predictive scheduling optimization for product production. As referenced above, the system 100 includes a production schedule generator 102 that is configured to access and analyze various types of data from one or more databases represented by a production repository 104, in order to generate a production schedule that optimizes use of available production resources”; ), the at least one candidate satisfying a first condition that a time difference between a deliverable time of the product and the scheduled collection time is in an acceptable range (Paragraph [0009] “define a production schedule using at least one selected human resource selected from the at least one human resource, at least one selected machine resource from the at least one machine resource, and selected inventory materials from the sufficient inventory materials to complete the production order by the production deadline” (when the product is actually complete being “a deliverable time”)), the at least one candidate further satisfying at least one of a second condition that the 15deliverable time is earlier than the scheduled collection time or a third condition that the scheduled collection time is earlier than the deliverable time (Paragraph [0009] “define a production schedule using at least one selected human resource selected from the at least one human resource, at least one selected machine resource from the at least one machine resource, and selected inventory materials from the sufficient inventory materials to complete the production order by the production deadline” (when the product is actually complete being “a deliverable time” and the “collection time” being the deadline thus the product being completed by the deadlines means the deliverable time is earlier than the scheduled collection time)).  

Regarding claim 11, wherein, if no candidate of the production schedule satisfying the first condition is 5found, the schedule candidate calculation part calculates a candidate that minimizes the time difference between the deliverable time and the scheduled collection time within a range of the production speed defined by the quality standard of the product.  
Please note that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure” (MPEP 2111.04).


Claims 12 and 13 are rejected using the same rationale and art as shown above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2017/0185943 A1) in view of Hendrickson (US 2018/0075404 A1).

Regarding claim 2, Wang further teaches wherein in a case where the production schedule includes a plurality of production 20orders of the product time and deadline of each order, and other order parameters specified by the customer”; Paragraph [0029] “the production schedule generator 102 is configured to aggregate the various types of data required for production processing of one or more production orders, in order to perform dynamic production scheduling that is optimized,”; Paragraph [0059] “the order handler 117 may retrieve multiple production orders, from one or more customers. In this way, operations of the production schedule generator 102 may be optimized across a range of different production orders”), the schedule candidate calculation part selects a production order in accordance with of quality of the product to the production speed for each type of the product (Paragraph [0058] “the production schedule optimizer 124 utilizes an objective function for optimizing resulting production schedules in terms of profit obtained from the production orders being processed. As would be appreciated, the described examples are non-limiting, and other objective functions and optimization parameters may be used. For example, optimization may be performed with respect to completing production orders as quickly as possible, or with as high a quality as possible, or on other additional or alternative criteria”;  Paragraph [0064] “the executed schedule optimization provides decision-making support for determining techniques, including production schedules, for fulfilling the production order in a manner that satisfies relevant constraints, and meets thresholds required for completing the production order, such as profitability, timeliness, or quality”; paragraph [0068]; For example, a slower, less-operationally expensive machine may or may not be preferable to a higher cost, higher speed (or higher reliability) machine”).  However, Wang does not explicitly teach selects a production order that changes the production speed, based on priority in accordance with sensitivity information indicating sensitivity of quality of the product to the production speed for each type of the product
Hendrickson, from the same field of endeavors, teaches selects a production order that changes the production speed, based on priority in accordance with sensitivity information indicating sensitivity of quality of the product to the production speed for each type of the product (Figure 1-4; Figure 7; Paragraph [0004]; Paragraph [0010] “A preferred embodiment of the invention includes the enablement of the beneficial interaction between customer proximity data and a dynamic production queue. Other embodiments of the present invention also generally use a trigger that provides the logic for when a customer order should be entered into the production queue and process. The trigger logic can initiate different times in which the workers and/or tasks would be triggered into the production queue based on resource utilization levels and the different levels of perishability per item”; Paragraph [0042] “It may be standard to place an order at the end of the queue, but an order's position in the queue can be expedited, if necessary”; paragraph [0081] “As shown Order #A on on-deck page 510, based on order A's proximity data and EPT 534, it is given priority over orders B-G and placed by the PQT 530 into the local production site time (wait time plus production time) in order to place the customer order at an optimized time for product quality”; paragraph [0093]; paragraph [0095] “a macchiato is extremely perishable so the Trigger has to be set very close (15 seconds in our example above) to the estimated arrival time, but an insulated container of drip coffee can maintain high quality for perhaps 45 minutes. Therefore the Trigger can be set such that the order is more certain to be ready immediately upon pickup, which may allow the production resources to be more efficiently utilized”)
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Hendrickson into the teachings of Wang to teach an order queue based on quality.
One would be motivated to do so as to “increase the precision and efficiency of production resource utilization and improve the quality of the trigger logic and outcomes” (see Hendrickson paragraph [0010]). 

Regarding claim 3, Wang further teaches 25	Regarding claim 3	wherein in the case where the production schedule includes the plurality of production orders of the product (Paragraph [0026] “a production order database 116 may be utilized to store specific order information that has been received from customers or other order sources. For example, as described in more detail below, such production orders may include a required quantity of produced goods, a start time and deadline of each order, and other order parameters specified by the customer”; Paragraph [0029] “the production schedule generator 102 is configured to aggregate the various types of data required for production processing of one or more production orders, in order to perform dynamic production scheduling that is optimized,”; Paragraph [0059] “the order handler 117 may retrieve multiple production orders, from one or more customers. In this way, operations of the production schedule generator 102 may be optimized across a range of different production orders”). However, Wang does not explicitly teach if the time difference is out of the acceptable range and the scheduled collection time is earlier than the deliverable time, the schedule candidate calculation part - 36 -18-02092US_specification preferentially increases the production speed of a production order of the product having a low sensitivity among the plurality of production orders, recalculates the deliverable time, and calculates a candidate of the production schedule satisfying at least one of the first condition or the second condition. 
Hendrickson, from the same field of endeavors, teaches if the time difference is out of the acceptable range and the scheduled collection time is earlier than the deliverable time (Paragraph [0033] “As other orders are completed, the customer's order moves up the queue and is completed in turn. The completion of the order may be before, at, or after the arrival of the customer. It is likely that the customer will either wait at the pickup site for the order to complete or the completed order will wait for the arrival of the customer”; Paragraph [0034]; paragraph [0074]; Table between paragraphs [0035] and [0036]), the schedule candidate calculation part - 36 -18-02092US_specification preferentially increases the production speed of a production order of the product having a low sensitivity among the plurality of production orders, recalculates the deliverable time, and calculates a candidate of the production schedule satisfying at least one of the first condition or the second condition (Figures 1-4 and 7; Paragraph [0076]; paragraph [0011]; Paragraph [0095] “The sensitivity can be set based upon the vendor's understanding of their product and their value proposition to their customer. For example, a macchiato is extremely perishable so the Trigger has to be set very close (15 seconds in our example above) to the estimated arrival time, but an insulated container of drip coffee can maintain high quality for perhaps 45 minutes. Therefore the Trigger can be set such that the order is more certain to be ready immediately upon pickup, which may allow the production resources to be more efficiently utilized. (The tighter the Trigger tries to time expected order completion with expected customer arrival the higher the probability, due to production variability, that the order will not be finished when the customer arrives.)”; Paragraph [0074] “at least one qualified laborer then executes the timely manufacture of the ordered consumable within its EPT 534 such that the EPT 534 falls within a defined range of the consumer's EAT”; paragraph [0070]; paragraph [0010] ] “The trigger logic can initiate different times in which the workers and/or tasks would be triggered into the production queue based on resource utilization levels and the different levels of perishability per item. For example, a drip coffee is extremely fast to make but less perishable. An employee can be directed to produce five drip coffees for the next five orders in the queue and have them ready by the window to be aggregated to other items comprising the order--this would increase efficiency by creating an inventory”).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Hendrickson into the teachings of Wang to teach an order queue based on quality.
time after the product's preparation in which the product is at peak value to the customer. The product's appearance immediately begins to deteriorate and it begins to cool, which further devalues it, as it cannot be reheated or be kept hot and retain its value” (see Hendrickson paragraph [0034]).
Finally, please note that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure” (MPEP 2111.04).

Regarding claim 4, Wang further teaches wherein in the case where the production schedule includes the plurality of production orders of the product (Paragraph [0026] “a production order database 116 may be utilized to store specific order information that has been received from customers or other order sources. For example, as described in more detail below, such production orders may include a required quantity of produced goods, a start time and deadline of each order, and other order parameters specified by the customer”; Paragraph [0029] “the production schedule generator 102 is configured to aggregate the various types of data required for production processing of one or more production orders, in order to perform dynamic production scheduling that is optimized,”; Paragraph [0059] “the order handler 117 may retrieve multiple production orders, from one or more customers. In this way, operations production schedule generator 102 may be optimized across a range of different production orders”). However, Wang does not explicitly teach if the time difference is out of the acceptable range and the scheduled collection time is later than the deliverable time, the schedule candidate calculation part 10preferentially decreases the production speed of a production order of the product having a high sensitivity among the plurality of production orders, recalculates the deliverable time, and calculates a candidate of the production schedule satisfying at least one of the first condition or the third condition.  
Hendrickson, from the same field of endeavors, teaches if the time difference is out of the acceptable range and the scheduled collection time is later than the deliverable time (Paragraph [0033] “As other orders are completed, the customer's order moves up the queue and is completed in turn. The completion of the order may be before, at, or after the arrival of the customer. It is likely that the customer will either wait at the pickup site for the order to complete or the completed order will wait for the arrival of the customer”; Paragraph [0034]; paragraph [0074]; Table between paragraphs [0035] and [0036]), the schedule candidate calculation part 10preferentially decreases the production speed of a production order of the product having a high sensitivity among the plurality of production orders, recalculates the deliverable time, and calculates a candidate of the production schedule satisfying at least one of the first condition or the third condition (Figures 1-4 and 7; Paragraph [0076]; paragraph [0011]; Paragraph [0095] “The sensitivity can be set based upon the vendor's understanding of their product and their value proposition to their customer. For example, a macchiato is extremely perishable so the Trigger has to time, but an insulated container of drip coffee can maintain high quality for perhaps 45 minutes. Therefore the Trigger can be set such that the order is more certain to be ready immediately upon pickup, which may allow the production resources to be more efficiently utilized. (The tighter the Trigger tries to time expected order completion with expected customer arrival the higher the probability, due to production variability, that the order will not be finished when the customer arrives.)”; Paragraph [0074] “at least one qualified laborer then executes the timely manufacture of the ordered consumable within its EPT 534 such that the EPT 534 falls within a defined range of the consumer's EAT”; paragraph [0070]; Page 12; Paragraph [0010] “The same employee can then be directed to make the more-perishable espresso drinks when the trigger logic initiates them/those tasks into the production queue. As such, embodiments of the present invention increase the precision and efficiency of production resource utilization and improve the quality of the trigger logic and outcomes”; Paragraph [0033]; paragraph [0010]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Hendrickson into the teachings of Wang to teach an order queue based on quality.
One would be motivated to do so as “value of the vendor's offering can be easily destroyed by anything that hinders either the customer from arriving just after the completion of the order or the vendor properly timing the completion of the order. For a product as perishable as a high-end latte, there is a very narrow window of time after the product's preparation in which the product is at peak value to the customer. The   
Finally, please note that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure” (MPEP 2111.04).

Regarding claim 5, Wang further teaches15	Re wherein the schedule candidate calculation part considers quality and calculates a candidate of the production schedule (Paragraph [0058] “the production schedule optimizer 124 utilizes an objective function for optimizing resulting production schedules in terms of profit obtained from the production orders being processed. As would be appreciated, the described examples are non-limiting, and other objective functions and optimization parameters may be used. For example, optimization may be performed with respect to completing production orders as quickly as possible, or with as high a quality as possible, or on other additional or alternative criteria”;  Paragraph [0064] “the executed schedule optimization provides decision-making support for determining techniques, including production schedules, for fulfilling the production order in a manner that satisfies relevant constraints, and meets thresholds required for completing the production order, such as profitability, timeliness, or quality”; paragraph [0068]; Paragraph [0047] “the machine resources verifier 122 may analyze the production order in question to determine a range of types of machines, or specific machines, that may be suitable for completing the production order. For example, a slower, less-operationally expensive machine may or may not be preferable to a higher cost, higher speed (or higher reliability) machine”).  However, Wang does not explicitly teach acquires the sensitivity information stored in a database
Hendrickson, from the same field of endeavors, teaches acquires the sensitivity information stored in a database (Paragraph [0067] “a database that can be referenced to supply an estimated production time for each order in the queue conditional upon the production capacities of staffing and equipment at the specific pickup site; and (5) a software Trigger program that would provide the logic for how to match up the estimated arrival time of the customer to the estimated wait and production time of the customer's order (e.g., the Trigger can be set to place the order into the production queue when it is estimated that the customer's order would be completed 20 seconds before the customer's estimated arrival)”; Paragraph [0080]; Paragraph [0010]; paragraph [0095]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include storing information as taught by Hendrickson in the system of Wang, in order to ensure the system provides quality products (see Hendrickson paragraphs [0036] and [0041]) and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

s 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2017/0185943 A1) in view of Hendrickson (US 2018/0075404 A1) in further view of Cella et al (US 2019/0121350 A1).

Regarding claim 6, Wang does not explicitly teach 20a quality prediction model generation part configured to generate a quality prediction model for predicting quality of the product in relation to the production speed, based on record information of a previous production order; and a sensitivity information generation part configured to generate or update the sensitivity information using the generated quality prediction model, 25wherein the record information includes information about a production speed at which the product has been produced and quality of the product.  
Cella, from the same field of endeavors, teaches a quality prediction model generation part configured to generate a quality prediction model for predicting quality of the product in relation to the production speed, based on record information of a previous production order (Paragraph [0364] “Trends in the data such as changing rates of change associated with start-up or different points in the process may be identified. Additional data may be introduced into the analysis such as output product quality, output quantity (such as per unit of time), indicated success or failure of a process, and the like. Correlation of trends and values for different types of data may be analyzed to identify those parameters whose short-term analysis might provide the best prediction regarding expected performance”; paragraph [0494]; ); and a sensitivity information generation part configured to generate or update the sensitivity information using the generated quality prediction model, 25wherein the record information includes information about a production speed at which the product has been produced and quality of the product (Paragraph [0560] “a sensor fusion includes a machine pattern recognition operation--for example where an outcome of a process is given to the machine and/or determined by the machine, and the machine pattern recognition operation determines result-effective parameters from the detected sensor value space to determine which operating conditions were likely to be the cause of the outcome and/or the off-nominal result of the outcome (e.g., process was less effective or more effective than nominal, failed, etc.). In certain embodiments, the outcome may be a quantitative outcome (e.g., 20% more product was produced than a nominal run) or a qualitative outcome (e.g., product quality was unacceptable, component X of the contemplated system failed during the process, component X of the contemplated system required a maintenance or service event, etc.).”; Paragraph [0561]; Paragraph [0568]; Paragraph [0593] “system characterization value 11030 includes a predicted outcome for a process associated with the industrial system--for example a product quality description, a product quantity description, a product variability description (e.g., the expected variability of a product parameter predicted according to the operating conditions of the system), a product yield description, a net present value (NPV) for a process, a process completion time, a process chance of completion success, and/or a product purity result”; Paragraph [0168] “the system may learn to recognize faults, to recognize patterns, to develop models or functions, to develop rules, to optimize performance, to minimize failure rates, to optimize profits, to optimize resource utilization, to optimize flow (such as flow of traffic), or to optimize .  
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Cella into the teachings of Wang to teach quality prediction.
One would be motivated to do so as to produce products that a consumer would find useful. 

Regarding claim 7, Wang further teaches wherein the record information further includes at least one of facility information about a production facility that has produced the product, environmental information about an external environment under which the product has been produced, or product information about the product (Figure 1; Paragraph [00023] “inventory database 108 generally includes various types of information characterizing characteristics of specific inventory materials, as well as information characterizing an availability and use thereof. For example, as described in more detail below, the inventory database 108 may include a current quantity of each available component or other raw material, in the amount of time required to obtain and utilize each of the various types of raw material, and a price level of each component or other raw material”; Paragraph [0026]).  

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2017/0185943 A1) in view of Cella et al (US 2019/0121350 A1).

Regarding claim 8, Wang does not explicitly teach comprising a quality prediction part configured to predict quality of the product in a case where the production speed of a production order included in the production schedule is changed, based on record information of a previous production order of the product, 10wherein the record information includes information about a production speed at which the product has been produced and quality of the product, and wherein the schedule candidate calculation part causes the quality prediction part to predict quality of the product in a case where the production speed of the production order of the product included in the production schedule is changed from the initial condition, and  15calculates the production schedule based on the production speed changed based on a prediction result as the at least one candidate.  
Cella, from the same field of endeavors, teaches comprising a quality prediction part configured to predict quality of the product in a case where the production speed of a production order included in the production schedule is changed, based on record information of a previous production order of the product, 10wherein the record information includes information about a production speed at which the product has been produced and quality of the product  (Paragraph [0364] “Trends in the data such as changing rates of change associated with start-up or different points in the process may be identified. Additional data may be introduced into the analysis such as output product quality, output quantity (such as per unit of time), indicated success or failure of a process, and the like. Correlation of trends and values for different types of data may be analyzed to identify those parameters Performance-based modes may be detected, such as detecting a level of output rate (e.g., peak, slack, idle), which may then initiate changes in routing to accommodate the analysis needs for the different performance monitoring and metrics associated with the state. For example, if a high peak speed is detected for a motor, a conveyor, an assembly line, a generator, a turbine, or the like, relative to historical measurements over some time period, additional sensors may be engaged to watch for failures that are typically associated with peak speeds, such as overheating (as measured by engaging a temperature or heat flux sensor), excessive noise (as measured by an acoustic or noise sensor), excessive shaking (as measured by one or more vibration sensors), or the like”; Paragraph [0510]; Paragraph [0560]; Paragraph [01426]), and wherein the schedule candidate calculation part causes the quality prediction part to predict quality of the product in a case where the production speed of the production order of the product included in the production schedule is changed from the initial condition, and  15calculates the production schedule based on the production speed changed based on a prediction result as the at least one candidate (Paragraph [0560] “a sensor fusion includes a machine pattern recognition operation--for example where an outcome of a process is given to the machine and/or determined by the machine, and determines result-effective parameters from the detected sensor value space to determine which operating conditions were likely to be the cause of the outcome and/or the off-nominal result of the outcome (e.g., process was less effective or more effective than nominal, failed, etc.). In certain embodiments, the outcome may be a quantitative outcome (e.g., 20% more product was produced than a nominal run) or a qualitative outcome (e.g., product quality was unacceptable, component X of the contemplated system failed during the process, component X of the contemplated system required a maintenance or service event, etc.).”; Paragraph [0561]; Paragraph [0568]; Paragraph [0593] “system characterization value 11030 includes a predicted outcome for a process associated with the industrial system--for example a product quality description, a product quantity description, a product variability description (e.g., the expected variability of a product parameter predicted according to the operating conditions of the system), a product yield description, a net present value (NPV) for a process, a process completion time, a process chance of completion success, and/or a product purity result”; Paragraph [0168] “the system may learn to recognize faults, to recognize patterns, to develop models or functions, to develop rules, to optimize performance, to minimize failure rates, to optimize profits, to optimize resource utilization, to optimize flow (such as flow of traffic), or to optimize many other parameters that may be relevant to successful outcomes (such as outcomes in a wide range of environments)”; Paragraph [0188] “smart operational data store ("ODS") allows the system to elect to gather data to perform operational deflection shape analysis in order to further examine the machinery condition. In embodiments, adaptive scheduling techniques allow the system to change the scheduled data .  
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Cella into the teachings of Wang to teach quality prediction.
One would be motivated to do so as to produce products that a consumer would find useful. 

Regarding claim 9, Wang does not explicitly teach comprising a search processing part configured to search for a range of the production speed defined by the quality 20standard of the product, using a quality prediction model for predicting quality of the product in relation to the production speed.
Cella, from the same field of endeavors, teaches comprising a search processing part configured to search for a range of the production speed defined by the quality 20standard of the product (Paragraph [0509] “Detected operational mode changes may trigger a rapid route change… An analysis determination may be detected from a sensor end-point, such as through a single-point sensor analysis, a multiple-point sensor analysis, an analysis domain analysis (e.g., through a time profile, frequency profile, correlated multi-point determination)… Performance-based modes may be detected, such as detecting a level of output rate (e.g., peak, slack, idle), which may then initiate changes in routing to accommodate the analysis needs for the different performance monitoring and metrics associated with the state. For example, if a high peak speed is detected for a motor, a conveyor, an assembly line, a generator, a turbine, or the like, relative to historical measurements over some time period, additional sensors may be engaged to watch for failures that are typically associated with peak speeds, such as overheating (as measured by engaging a temperature or heat flux sensor), excessive noise (as measured by an acoustic or noise sensor), excessive shaking (as measured by one or more vibration sensors), or the like”; Paragraph [0510]; Paragraph [0560]), using a quality prediction model for predicting quality of the product in relation to the production speed (Paragraph [0364] “Trends in the data such as changing rates of change associated with start-up or different points in the process may be identified. Additional data may be introduced into the analysis such as output product quality, output quantity (such as per unit of time), indicated success or failure of a process, and the like. Correlation of trends and values for different types of data may be analyzed to identify those parameters whose short-term analysis might provide the best prediction regarding expected performance”; paragraph [0494]).  
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Cella into the teachings of Wang to teach quality prediction.
One would be motivated to do so as to produce products that a consumer would find useful. 

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2017/0185943 A1) in view of Suzuki et al (US 2021/0178719 A1).

Regarding claim 10, Wang does not explicitly teach wherein the production schedule is a production schedule for producing corrugated 25cardboard by a paper converting machine, and wherein the quality standard of the product includes a standard based on at least one quality index of warpage of the corrugated cardboard in a bonded state, folding misalignment of the corrugated cardboard, printing misalignment of the corrugated cardboard, or damage to - 38 -18-02092US_specification the corrugated cardboard.  
Suzuki, from the same field of endeavors, teaches wherein the production schedule is a production schedule for producing corrugated 25cardboard by a paper converting machine (Figures 2, 3, and 5; paragraph [0037] “preparatory work time in the paper converting machine according to the present invention, the communication device transmits the component remaining service life analysis result of the paper converting machine before a period calculated by adding a number of days until a component is supplied to a scheduled component replacement date”; Paragraph [0002]), and wherein the quality standard of the product includes a standard based on at least one quality index of warpage of the corrugated cardboard in a bonded state, folding misalignment of the corrugated cardboard, printing misalignment of the corrugated cardboard, or damage to - 38 -18-02092US_specification the corrugated cardboard (Paragraph [0070] “a quality inspection device 107, which inspects the quality of a corrugated cardboard box B manufactured with the box making machine 10, is connected with the control device 101. The quality inspection device 107 inspects whether a gap of both end portions of a corrugated cardboard box B whose end portion is bent inward falls within a set in advance predetermined range, for example”).  

One would be motivated to do so as to produce a relevant quality product to a customer. 

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Some additional pertinent pieces of art are referenced on 892.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY POFFENBARGER whose telephone number is (469)295-9165.  The examiner can normally be reached on Mon -Thurs 7:30-5:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/WHITNEY POFFENBARGER/Examiner, Art Unit 3627           


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627